DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
Status of Claims
The amendments and arguments filed on 12/21/2021 are acknowledged and have been fully considered.  Claims 1-4 and 7-15 are now pending.  Claims 5 and 6 are canceled; claim 1 is amended; claims 9-15 are withdrawn; no claims are new.
Claims 1-4 and 7-8 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN102492180 (cited on IDS filed 1/28/2021).
Regarding claims 1-3, CN102492180 discloses a cross-linked hyaluronic acid and hydroxypropyl methyl cellulose composite hydrogel (see abstract).  CN102492180 discloses 1% to 3% of cross-linked hyaluronic acid (see abstract).  CN102492180 discloses that the cross-linked hyaluronic acid is crossed-linked with 1,4-butanediol diglycidyl ether (see page 2).  CN102492180 discloses that the swelling capacity of the crosslinked hyaluronic acid is 80-500 times (see page 2).  CN102492180 discloses that the particle size of the cross-linked hyaluronic acid and hydroxypropyl methyl cellulose In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product. In the instant case it is noted that the prior art discloses the same cross-linked hyaluronic acid (i.e. hyaluronic acid is crossed-linked with 1,4-butanediol diglycidyl ether, see page 2) present in the instantly claimed amount. Further, the composition of CN102492180 is taught to be a hydrogel (see abstract), not a liquid (i.e. a tan δ larger than 1) or a hard solid (i.e. a tan δ of less than 0.5) as taught by the instant specification (see [0027]).
Regarding claim 4, CN102492180 discloses a composite hydrogel (i.e. a gel, see abstract).  
Regarding claim 8, CN102492180 discloses a dermal filler, which reads on a cosmetic composition (see page 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN102492180 in view of Marini et al. (US 9,693,947, cited on IDS filed 1/28/2021).
The teachings of CN102492180 have been set forth above.
CN102492180 does not teach a solvent in an amount of 20-70 wt% based on the total weight of the hyaluronic acid composition.
Marini et al. teaches cosmetic formulations for improving the appearance of the skin (see abstract).  Marini et al. teaches a 0.25-3% by weight of a cross-linked hyaluronic acid (see column 3, lines 52-56).   Marini et al. teaches that the cross-linked hyaluronic acid has a high water-binding capacity, and is a scavenger of damaging free radicals (see column 2, lines 45-51). Marini et al. teaches that the polymer forms a film on the skin that is broken down over time, allowing for a sustained release of hyaluronic acid to the skin (see column 2, lines 45-51).  Marini et al. teaches that the compositions include a cosmetically acceptable vehicle to act as a diluent in an amount of 25% to 80% by weight of the composition (see column 2, lines 45-51).
Regarding claim 7, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 25% to 80% by weight of a cosmetically acceptable vehicle (i.e. a solvent) as taught by Marini et al. in the composition of CN102492180.  One would be motivated to do so with a reasonable expectation of success as both are drawn to cosmetic formulations comprising cross-linked hyaluronic acid compositions and Marini et al. teaches 25% to 80% by weight of a cosmetically acceptable vehicle.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Applicant argues that CN102492180 discloses only 50-200µm sized hydrogel particles and that it does not does not mention the particle size of crosslinked hyaluronic acid itself.  However, the Examiner is unclear where Applicant believes CN102492180 discloses 50-200µm sized hydrogel particles.  The only reference to the size of the particles that the Examiner sees is CN102492180 disclosing that the particle size of the cross-linked hyaluronic acid and hydroxypropyl methyl cellulose combined hydrogel is 0.05-0.2mm, preferably 0.1mm (i.e. a particle size of the crosslinked hyaluronic acid is 250µm or more, see page 2 and page 5).  Further, the Examiner notes that in CN102492180, the hyaluronic acid and hydroxypropyl methyl cellulose are physically mixed together, meaning the two are both found together in the disclosed hydrogel particles.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  As there is nothing in the claim which precludes the presence of additional materials, the composite hydrogel particles read on the claimed “a particle size of the crosslinked hyaluronic acid”. 

Applicant argues that when the water swelling degree of the cross-linked hyaluronic acid is 50-100, the skin moisture content is significantly higher and the spreadability is excellent compared to the comparative examples in which the swelling degree is less than 50 or more than 100.  However, while CN102492180 discloses that the swelling capacity of the crosslinked hyaluronic acid is 80-500 times, which is a broader range then instantly claimed, CN102492180 also specifically discloses the same species of cross-linked hyaluronic acid used in the instant specification where hyaluronic acid is crossed-linked with 1,4-butanediol diglycidyl ether.  Any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Applicant argues that the composition of CN102492180 will not have the same tan δ as instantly claimed.  However, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Melissa L Fisher/           Primary Examiner, Art Unit 1611